Citation Nr: 0106260	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-36 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds, right knee, with healed fracture, patella, 
and retained foreign bodies, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for left knee, status 
post partial medial meniscectomy and chondromalacia and 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, denied the benefits 
sought on appeal.

The case was previously before the Board in November 1999, at 
which time it was Remanded to consider certain additional 
evidence.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

It is noted that, although having requested a hearing, the 
veteran failed to appear for the hearing scheduled for 
November 18, 1997.  Notice of the hearing was mailed to the 
veteran's address of record more than one month prior to the 
scheduled hearing date and was not returned as undeliverable.  
No request was received for rescheduling.  Subsequently, the 
veteran was contacted on two occasions, once in June 1998 and 
again in November 1998, and he indicated that he no longer 
desired a hearing.  Therefore, the request for hearing is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  Residuals of shell fragment wounds, right knee, with 
healed fracture, patella, and retained foreign bodies 
manifests by osteoarthritis, slight limitation of motion, and 
no more than moderate recurrent subluxation, lateral 
instability or other impairment of the knee. 

3.  Left knee, status post partial medial meniscectomy and 
chondromalacia manifests by osteoarthritis, slight limitation 
of motion, and no more than slight recurrent subluxation, 
lateral instability or other impairment of the knee.


CONCLUSIONS OF LAW

1.  The veteran's residuals of shell fragment wounds, right 
knee, with healed fracture, patella, and retained foreign 
bodies disability is not more than 20 percent disabling 
according to the schedular criteria pertaining to knee 
impairment with instability and subluxation.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, to include §§ 4.7, 
4.71a, Diagnostic Code 5257 (2000).

2.  The veteran's left knee, status post partial medial 
meniscectomy and chondromalacia disability is not more than 
10 percent disabling according to the schedular criteria 
pertaining to knee impairment with instability and 
subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, to include §§ 4.7, 4.71a, Diagnostic Code 5257 
(2000).

3.  A separate rating of 10 percent, and no more, for 
osteoarthritis of the right knee, based on findings of 
arthritis and limitation of motion, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2000).

4.  A separate ratings of 10 percent, and no more, for 
osteoarthritis of the left knee, based on findings of 
arthritis and limitation of motion, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected knees, 
presently rated as 10 and 20 percent disabling respectively. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
one as recent as January 1998.  There is no indication in the 
record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The veteran was afforded a VA examination in May 1996.  The 
veteran reported his knees swell and hurt all the time.  He 
claimed his right knee went out on him occasionally.  On his 
joints examination, there was no swelling.  There was a 
deformity to the right knee at the patella.  There was no 
subluxation, lateral instability or non union.  He could left 
knee flex to 110 degrees and extend to 0 degrees.  The right 
knee flexed to 90 degrees and extended to 0 degrees.  
Bilaterally, there was negative Apley, McMurray, drawer or 
Lachman's. 

The veteran's private physician, Dr. WSB, provided 
correspondence dated in July 1996.  He estimated the veteran 
had a 12 percent whole person impairment and a 29 percent 
lower extremity impairment due to the right knee.  He 
estimated a 4 percent whole person and 9 percent lower 
extremity impairment due to the right knee.  The doctor noted 
weakness and atrophy on the right.  He also reported history 
of medial meniscectomy, cartilage space decrease and motion 
decrease.  Pain was reported as a non objective finding.  
Bilateral osteoarthritic changes of the knees was appreciated 
on X-rays and by the physician who conducted the clinical 
examination.

The June 1996 rating determination recognized degenerative 
joint disease as a component of the left knee disability, 
while continuing the 10 percent evaluation. 

The veteran was afforded another VA examination in January 
1998.  Tissue loss was minimal.  Muscle strength was grossly 
normal in all extremities.  There was no loss of muscle 
function.  On the joints portion of the examination, he 
reported pain, swelling giving way and locking.  The examiner 
commented that he seemed to trip a lot.  The veteran wore a 
soft brace on the left knee.  He reported being gainfully 
employed but did have occasional problems with pain, and he 
does miss a few days of work.  Evaluation of the right knee 
showed a large U shaped incision anteriorly.  He had normal 
range of motion with no swelling or joint effusion.  There 
was no ligament instability bilaterally.  There was mild 
joint swelling and effusion of the left knee.  Mild 
degenerative changes of the knees bilaterally were noted on 
X-rays.  The examiner commented that osteoarthritis is 
somewhat age and occupation related, but it was impossible to 
distinguish it from a relationship to the veteran's shrapnel 
wounds.  

The evidence of record, however, does not show that any of 
the manifestations of the right or left knee approach a 
higher rating than is currently assigned pursuant to the 
criteria set forth under Diagnostic Codes 5257, 5260 and or 
5261.  The preponderance of the evidence is against more than 
moderate recurrent subluxation, lateral instability or other 
impairment of the right knee or more than slight recurrent 
subluxation, lateral instability or other impairment of the 
left knee.

The current 20 percent disability evaluation for the 
veteran's right knee was assigned by the RO effective in 1968 
pursuant to Diagnostic Code 5257.  This evaluation is, 
therefore, protected from reductions due to the provisions of 
38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. § 3.951 (2000).  
Service connection has been in effect for the veteran's left 
knee as 10 percent disabling since 1990, pursuant to 
Diagnostic Code 5257.

Notwithstanding, the veteran's claims should also be viewed 
in light of the opinion of the VA General Counsel regarding 
separate evaluations when a claimant has arthritis and 
instability of the knee.  VAOPGCPREC 23-97 (1997).  In that 
opinion, the General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  Id.  A separate 10 percent rating can also be 
assigned under the provisions of Diagnostic Code 5003, where 
there is X-ray evidence of arthritis and objective evidence 
of limitation of motion that is noncompensable under the 
applicable diagnostic code.  VAOPGCPREC 9-98 (1998).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

In this case, there is X-ray evidence of arthritis 
bilaterally.  There is objective evidence of pain vis-à-vis 
mild joint swelling and effusion of the left knee.  The May 
1996 VA examination showed some minimal limitation of motion 
bilaterally as well.  While the 1996 private examiner 
reported weakness and atrophy on the right, a more recent VA 
examination essentially disputes such findings.  Resolving 
all doubt in favor of the veteran, there is objective 
evidence of limitation of motion that is noncompensable under 
the applicable diagnostic codes.  Thus, separate 10 percent 
ratings for osteoarthritis are warranted.  Considering 
further that the disability in this instance is at the lower 
boundary of this evaluation level and that this rating spans 
even more extensive injuries than are involved here, the 
Board regards the assigned rating as adequate to also embrace 
the veteran's pain and any limitation of motion involved 
here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  There is no credible evidence that 
pain on use of the joint restricts motion to such an extent 
that the criteria for a rating higher than 10 percent would 
be justified based on arthritis with limitation of motion.

Evaluation of the veteran's knee conditions under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joints.  As such 
clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5256 pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating. 

There is no competent evidence of record which indicates that 
the veteran's knee disabilities have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).



ORDER

Increased rating for residuals of shell fragment wounds, 
right knee, with healed fracture, patella, and retained 
foreign bodies is denied.

Increased rating for left knee, status post partial medial 
meniscectomy and chondromalacia is denied.

Entitlement to a separate 10 percent disability evaluation 
for osteoarthritis of the right knee is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to a separate 10 percent disability evaluation 
for osteoarthritis of the left knee is granted, subject to 
the provisions governing the award of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

